UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7394



ROBIN SNURKOWSKI,

                                              Petitioner - Appellant,

          versus


RONALD ANGELONE; ATTORNEY GENERAL OF VIRGINIA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1203-AM)


Submitted:   January 13, 2000              Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robin Snurkowski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robin Snurkowski seeks to appeal the district court’s order

denying his motion for reconsideration of the dismissal of his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability, deny Snurkowski’s motion to proceed in forma pau-

peris, and dismiss the appeal on the reasoning of the district

court.   See Snurkowski v. Angelone, No. CA-97-1203-AM (E.D. Va.

Aug. 11, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




    *
       Although the district court’s order is marked as “filed” on
August 10, 1999, the district court’s records show that the order
was entered on the docket sheet on August 11, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2